DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 11-14, 16-18, 22, 25, 27, 30, 32, 34-39 and 41-43 are pending and will be examined on the merits.  

Claims entered on 1/12/2021 appears to be the original claims, and claim entered on 10/15/2020 are the amended claims.  Thus, the claims entered on 10/15/2020 are examined on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 11, 12, 22, 25, 27, 32, 36, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008).
Regarding claims 1, 7, 8, 11, 12, 32, 36, 37 and 38, Smith teaches compositions and methods for the treatment of cancer comprising administering anti-CD100 antibodies, wherein said methods comprise administering antibodies have that have CD100 (same as SEMA4D) blocking activity in combination with administering with small molecule histone deacetylase inhibitors (HDACi) such as the hydroxamic acid suberanilohydroxamic acid (Vorinostat) (Smith, ¶ 0278).  Regarding claims 2 and 4, Smith discloses that the anti-CD100 antibodies disclosed were able to block CD100 from binding to its receptor, Plexin B1 (Smith, ¶ 0376).  Regarding claims 22 and 25, Smith discloses that the anti-CD100 antibodies are useful for the treatment of squamous cell carcinomas, basal cell carcinomas, melanomas (Smith, ¶ 0263), prostate cancer, breast cancer, lung cancer (Smith, ¶ 0264) and head and neck cancer (Smith, ¶ 0372).  Regarding claims 22 and 27, Smith discloses that the anti-CD100 antibodies can be used in a method of treating non-Hodgkin lymphoma, chronic lymphocytic leukemia, multiple myeloma and acute lymphocytic leukemia (acute myeloid leukemia).  (Smith, Claim 76).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 8, 11, 12, 22, 25, 27, 32, 34, 35, 36, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008) as applied to claims 1, 2, 4, 7, 8, 11, 12, 22, 25, 27, 32, 36, 37 and 38 above and in further view of Smith (2010) (Smith, et al., US 2010/0285036 A1; Published 11/11/2010).
The teachings of Smith are discussed above.

A fused CDR search was performed for SEQ ID NOs: 2, 3 and 4 and it was found that the instant VH CDRs are the same as the CDRs of the anti-CD100 antibody VH domain taught by Smith (2010):

    PNG
    media_image1.png
    381
    1067
    media_image1.png
    Greyscale

A fused CDR search was performed for SEQ ID NOs: 6, 7 and 8 and it was found that the instant VL CDRs are the same as the CDRs of the anti-CD100 antibody VL domain taught by Smith (2010):

    PNG
    media_image2.png
    398
    1132
    media_image2.png
    Greyscale

	A search for instant SEQ ID NO: 9 was performed and it was found that the instant SEQ ID NO: 9 is a 100% match for SEQ ID NO: 10 of Smith (2010), a VH domain of an anti-CD100 antibody (Smith (2010), ¶ 0016).

    PNG
    media_image3.png
    533
    988
    media_image3.png
    Greyscale


A search for instant SEQ ID NO: 10 was performed and it was found that the instant SEQ ID NO: 10 is a 100% match for SEQ ID NO: 18 of Smith (2010), a VL domain of an anti-CD100 antibody (Smith (2010), ¶ 0017).

    PNG
    media_image4.png
    518
    991
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    509
    992
    media_image5.png
    Greyscale


A search for instant SEQ ID NO: 1 was performed and it was found that the instant SEQ ID NO: 1 is a 100% match for SEQ ID NO: 9 of Smith (2010), a VH domain of an anti-CD100 antibody (Smith (2010), ¶ 0016).

    PNG
    media_image6.png
    510
    995
    media_image6.png
    Greyscale

	Additionally, Smith (2010) teaches that the sequences above are of mAb 2503, a humanized version of mAb 67 (the murine antibody used by Smith (Smith, ¶ 0027)), which has demonstrated improved affinity to human CD100 when compared to mAb67 (Smith (2010), ¶ 0012).
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-CD100 antibody of Smith (2008) in the method of treating cancer comprised of administering an anti-CD100 .

Claims 1, 2, 4-7, 8, 11, 12-13, 22, 25, 27, 30, 32, 34, 35, 36, 37-39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008) and Smith (2010) (Smith, et al., US 2010/0285036 A1; Published 11/11/2010) as applied to claims 1, 2, 4-7, 8, 11, 12, 22, 25, 27, 32, 34, 35, 36, 37 and 38 above and in further view of Hornig (Hornig, et al., Experimental Dermatology 2016 Vol. 25, pp 831-838).
	The teachings of Smith and Smith (2010) are discussed above.
	The combined teachings of Smith and Smith (2010) do not teach that the HDACi is Entinostat.
	Hornig teaches of clinical trials wherein Vorinostat (taught by Smith; (Smith, ¶ 0278)) and Entinostat were evaluated for safety and efficacy in treating melanomas (one of the claimed cancers).  Horning teaches that none of the patients given Vorinostat displayed a confirmed response to the drug, however 61% showed a stable disease (Hornig, p 835, ¶ 5).  Hornig also teaches that Vorinostat was associated with a significant portion of severe side effects including fatigue, nausea, lymphopenia and 
	It would be prima facie obvious to one of ordinary skill in the art to substitute the Vorinostat taught by Smith with the Entinostat taught by Hornig.  The net result of this substitution would be a combination therapy wherein an anti-CD100 antibody comprising the sequences taught by Smith (2010) is administered to a patient along with Entinostat.  The motivation behind this combination is to treat melanomas in a safer and more efficacious manner.  Hornig teaches that Entinostat produced both: 1) a higher treatment response rate and 2) fewer toxic side effects when compared to Vorinostat.  One of ordinary skill in the art would have a reasonable expectation of success making this substitution because Hornig teaches that Entinostat is superior to Vorinostat with respect to both safety and efficacy.  This fully satisfies the limitations of claims 13, 30, 39 and 43.

Claims 1, 2, 4-7, 8, 11, 12, 14, 16-18, 22, 25, 27, 30, 32, 34, 35, 36-38 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith, et al., US 2008/0219971 A1; Published 09/11/2008) and Smith (2010) (Smith, et al., US 2010/0285036 A1; Published 11/11/2010) as applied to claims 1, 2, 4-7, 8, 11, 12, 22, 25, 27, 32, 34, 35, 36, 37 and 38 above and in further view of Craddock (Craddock, et al., Blood 2016 Vol. 128, Issue 22 p 1065).
	The teachings of Smith and Smith (2010) are discussed above.  
	The combined teachings of Smith and Smith (2010) do not teach that the epigenetic modulating agent comprises a DNA methyltransferase inhibitor (DNMTi).  The combined teachings of Smith and Smith (2010) do not teach that said DNMTi is a small molecule enzyme inhibitor.  The combined teachings of Smith and Smith (2010) do not teach that the DNMTi is azacytidine.  

	It would be prima facie obvious to one of ordinary skill in the art to substitute the Vorinostat taught by Smith with the azacytidine taught by Craddock.  The net result of this substitution would be a combination therapy wherein an anti-CD100 antibody comprising the sequences taught by Smith (2010) is administered to a patient along with azacytidine.  The motivation behind this combination is to treat AML.  Craddock teaches that co-administration of Vorinostat with azacytidine produced no clinically significant effect when compared to administration of azacytidine alone.  One of ordinary skill in the art would reasonably deduce that the anti-cancer effects observed in the trial were due primarily to the azacytidine and not the Vorinostat.  One of ordinary skill in the art would have a reasonable expectation of success making this substitution because Craddock teaches that azacytidine alone produces similar clinical benefits when compared to the combination of azacytidine and Vorinostat.  This fully satisfies the limitations of claims 14, 16-18, 30, and 41-43.  

Conclusion
Claims 1, 2, 4-8, 11-14, 16-18, 22, 25, 27, 30, 32, 34-39 and 41-43 are rejected.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643